RANDOLPH, Circuit Judge,
dissenting:
The statute has expired but its .legislative history is good law. So say my colleagues, in a most curious opinion.
Exemption 3 of the Freedom of Information Act permits federal agencies to withhold documents “specifically exempted from disclosure by statute.” 5 U.S.C. § 552(b)(3). We can all agree that if § 12(c) of the Export Administration Act, 50 U.S.C. app. § 2411(c), were a law, it would qualify as an Exemption 3 “statute.” But the Export Act has expired. It has no more force than the statute requiring the appointment of Independent Counsel or the Sedition Act of 1798. It simply “no longer exists. Its life is at an end.” Greenwood v. Freight Co., 105 U.S. 13, 18, 26 L.Ed. 961 (1881).
Mere “formalism,” a quibble, replies the majority. The Wisconsin Project’s reading of Exemption 3 to require a “statute,” the majority explains, “strangles Congress’s intent.” Maj. op. at 283. In other words, the Export Act may be gone, but congressional intent lives on: Congress at one time wanted the Commerce Department to keep the information secret, and so it shall remain. No matter that the Freedom of Information Act — a real law — expresses Congress’s intent to require a statute exempting the documents from disclosure when they are sought or about to be released. (The only documents sought were applications filed during a time when the Export Act was not in effect.)
The majority also does a little, a very little, with the International Emergency Economic Powers Act, suggesting that it breathes life into the expired confidentiality provision of the Export Act. To qualify for Exemption 3 treatment under this theory, the Economic Powers Act must explicitly refer to the Export Act, if not its confidentiality provision. See Irons & Sears v. Dann, 606 F.2d 1215, 1220 (D.C.Cir.1979). The Economic Powers Act does not even mention the Export Act. Instead, it authorizes the President to “regulate ... any ... exportation of ... or transactions involving, any property in which any foreign country or a national thereof has any interest” during a national emergency. 50 U.S.C. § 1702(a)(1)(B). The only indication the Economic Powers Act revived the Export Act comes not from its text but, as the majority imparts, maj. op. at 282-283, from a Committee report. The trouble is the Committee report does not mention keeping the expired Export Act alive; it talks only about preserving regulations the Commerce Department issued. Regulations are not statutes, under the Freedom of Information Act, or otherwise. More than that, the Committee report does not even refer to the Export Act’s confidentiality provision. The Economic Powers Act, which does not itself exempt anything from disclosure, thus flatly fails to qualify as an Exemption 3 “statute.” See Nat'l Ass’n of Home Builders v. Norton, 309 F.3d 26, 38 (D.C.Cir.2002).
*286The majority must realize thé problem, so it asserts that an Executive Order “continued precisely” the Export Act’s confidentiality provision. Maj. op. at 284. It never occurred to me, or to the Framers of the Constitution, that the Executive could by the stroke of a pen convert expired legislation into an existing statute. Besides, no Executive Order of any sort can satisfy Exemption 3, even if it tracks the language of expired legislation. See Nat’l Ass’n of Home Builders, 309 F.3d at 38. An Executive Order is not a statute. See INS v. Chadha, 462 U.S. 919, 945-46, 103 S.Ct. 2764, 2781-82, 77 L.Ed.2d 317 (1983).
Congress amended Exemption 3 in the wake of FAA v. Robertson, 422 U.S. 255, 95 S.Ct. 2140, 45 L.Ed.2d 164 (1975), to restrict the Executive’s discretion to withhold information; it required, as a condition for nondisclosure, an explicit nondisclosure statute. See Am. Jewish Cong. v. Kreps, 574 F.2d 624, 628-29, 631 (D.C.Cir.1978). There is no such statute here. In the end all the majority can come up with is some free-floating congressional intent about the meaning of a statute that no longer exists. Alice once encountered a comparable phenomenon: “ ‘Well! I’ve often seen a cat without a grin,’ thought Alice; ‘but a grin without a cat! It’s the most curious thing I ever saw in all my life!’ ” Lewis CarRoll, Alioe in WonderlaND 69 (1946). I therefore respectfully dissent.